Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2003

Diakite v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1027




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Diakite v. Atty Gen USA" (2003). 2003 Decisions. Paper 54.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/54


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-1027


                                   YORO DIAKITE,

                                                     Petitioner

                                           v.

               JOHN ASHCROFT, Attorney General of the United States,

                                                     Respondent




ON PETITION FOR REVIEW OF AN ORDER OF THE BOARD OF IMMIGRATION
                            APPEALS
                         (No. A70 902 819)


                      Submitted Under Third Circuit LAR 34.1(a)
                                DECEMBER 4, 2003

    Before: SLOVITER, ALITO, Circuit Judges and OBERDORFER, District Judge*

                          (Opinion Filed: December 17, 2003)




      *
       Hon. Louis F. Oberdorfer, United States District Court for the District of
Columbia, sitting by designation.
                                OPINION OF THE COURT


PER CURIAM:

                                               I.

           As we write for the parties only, we do not set out the background of this case.

                                              II.

                                              A.

              Diakite’s principal argument is that the IJ erred by finding that he had

engaged in a fraudulent marriage. Diakite argues that this finding was in direct

opposition to the vast majority of the record. In fact, it is clear that the IJ’s finding was

not only supported by substantial evidence but is practically the only logical conclusion

possible based on the record evidence. The record is replete with evidence upon which

the IJ could have based his decision. We will only point to some of it here.

              First, Diakite and his alleged wife, Denice Satchell, had differing stories as

to how they met. Though both testified that they met at the University of Pennsylvania

Hospital, their testimony differed as to the circumstances of the meeting. Diakite testified

that he met Ms. Satchell when both were visiting someone at the hospital. R. at 76.

Diakite stated that they met downstairs in the hospital and, though he gave Ms. Satchell

his phone number, she refused to give him her phone number. Id. at 76-77. However,

Ms. Satchell testified that she was not visiting anyone at the hospital but was working at

the hospital, that she met Diakite in the hospital room of his sister (the person he was

visiting) and that she in fact gave him her phone number at that time. Id. at 115-117.
              Second, Ms. Satchell testified that Diakite’s work route took him all the

way to California and that he was gone all the time for his job. Id. at 124. Diakite

testified, however, that his job only took him as far north as Long Island and as far south

as Delaware and that he occasionally spent, at most, two days on the road. Id. at 87-88.

              Third, Diakite testified that Satchell had converted to Islam and was at the

time of the hearing a M uslim. Id. at 81-82. She on the other hand testified that she had

tried Islam for a period of months the year before but had returned shortly thereafter to

her Baptist Christian faith. Id. at 122-23.

              Fourth, the testimony of the INS agents who examined the apartment that

Diakite and Satchell allegedly shared was greatly supportive of the conclusion that

Diakite and Satchell were not married. Finally, Satchell could not recall her exact

address. See id. at 119.

              There were many more inconsistencies and evidence on the record but those

cited suffice to show that the IJ had substantial evidence upon which to base his finding.

Because we believe that the IJ’s finding of a fraudulent marriage is upheld by the record

evidence we need not reach Diakite’s argument concerning the adjustment of his status

because of a new bona fide marriage. Finally, our review of the record shows no

evidence that the IJ conducted himself in a biased manner. Given all this, Diakite’s

petition for review of the BIA’s decision is denied.




                                              III.
              We have reviewed Diakite’s arguments and see no grounds for granting his

petition. Therefore, his petition will be denied.